Citation Nr: 0840651	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision the RO assigned an 
earlier effective date of May 7, 2004, for the veteran's 10 
percent evaluation for his hearing loss disability on the 
basis of clear and unmistakable error.  The RO also continued 
the 10 percent evaluation.  The veteran disagrees with the 
assigned rating of 10 percent.

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of that hearing has been incorporated into the 
claims file.  At the hearing the veteran submitted additional 
evidence and waived review of the evidence by the RO in the 
first instance.  38 C.F.R. § 20.1304; See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The veteran has bilateral hearing loss manifested by no 
greater than level V hearing acuity in the right ear and 
level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 
4.85, 4.86 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in November 2005, which was prior to the 
January 2006 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

The November 2005 letter informed the veteran of what was 
necessary to substantiate his claim for an increased rating 
for bilateral hearing loss, what information and evidence he 
must submit, and what information and evidence will be 
obtained by VA.  As such, this correspondence fully complied 
with the revised notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The veteran was advised of the degree of disability 
and effective date elements in a letter dated in March 2006.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The veteran was apprised of Diagnostic Code 6100, and the 
rating criteria under which he is rated, in the January 2007 
statement of the case, April 2008 supplemental statement of 
the case, and a letter dated in May 2008.  The Board 
recognizes the inadequate timing of these post-adjudicative 
documents; however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Specifically, the veteran was advised in a November 2005 VCAA 
letter of the types of evidence to submit to show that his 
hearing disability had worsened.  Also, at his January 2006 
VA examination, the veteran was asked about and discussed the 
effect of his symptoms on his daily life as well as the 
situations that caused the greatest difficulty in terms of 
his hearing loss.  Considering this as well as the nature of 
the condition and the specific examination requirements for 
hearing loss disability provided in the regulations (i.e., it 
is predicated upon a mechanical application of a rating 
table; see 38 C.F.R. Part 4), any deficiencies as to timing 
and content of the notice in the context of Vasquez-Flores 
are found not to unfairly prejudice the veteran here.  
Indeed, based on the above considerations, it is not felt 
that additional efforts are required under the VCAA.  Rather, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
obtaining medical records identified by the appellant and 
affording him VA examinations.  The appellant was 
additionally provided with the opportunity to attend a 
hearing before the Board, which he attended in September 2008 
at the RO.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to his increased rating claim for bilateral hearing 
loss and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.



II.  Facts

In August 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective in August 1999.  

In an August 2004 rating decision, the RO increased the 
evaluation for the veteran's service-connected bilateral 
hearing loss to 10 percent, effective in June 2004.

In October 2005, the veteran filed a claim for an increased 
evaluation for his bilateral hearing loss which he indicated 
had worsened.

The veteran's spouse submitted a letter to VA in January 2006 
stating that the veteran was unable to hear a normal 
telephone or alarm clock and had been issued hearing impaired 
devices from the rehabilitation department.  She also noted 
that the veteran played the television and radio too loud and 
she had to repeat things in conversation to him.  She said he 
also had difficulty understanding the sermon at church.  She 
added that "it was determined" that since the veteran works 
with high voltage electricity that his hearing could be 
hazardous since his duties required communication with other 
employees.

The veteran complained during a January 2006 VA audiological 
examination of increased difficulty with speech.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
75
LEFT
25
35
70
80
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.  
Audiological results were noted to reveal a mild to severe 
sensorineural hearing loss bilaterally.  

On file are private audiograms, in graph form, dated in July 
2006 and August 2007 from the University of Mississippi 
Speech and Hearing Center.  These audiograms state that the 
veteran had mild to severe sensorineural hearing loss 
bilaterally and they recommend annual hearing evaluations.

Medical records from Ear, Nose and Throat Consultants of 
North Mississippi show that the veteran returned in December 
2006 for a hearing recheck and felt that his hearing had 
gotten somewhat worse.  These records include a private 
audiogram in graph form dated in December 2006.  They also 
include a December 2006 letter from the examining physician, 
B. J. Dye, M.D., informing the veteran that his audiogram 
revealed some mild low frequency sloping to moderate mid 
frequency sloping to severe high frequency symmetrical 
sensorineural hearing loss and that he needed to continue 
wearing hearing aids.  

In the substantive appeal dated in February 2007, the veteran 
said that he felt as though his hearing was getting worse 
every day and the fact that he had to wear hearing aids 
warranted a higher than a 10 percent evaluation.  

In March 2007, the RO received two statements from friends of 
the veteran stating that he had a hearing problem and had 
difficulty hearing and talking to them.  

In March 2007, the veteran underwent a VA audiological 
examination.  The examiner indicated that he had reviewed the 
veteran's claims file, to specifically include previous 
private and VA hearing tests.  On the authorized audiological 
evaluation in March 2007, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
75
75
75
LEFT
25
40
70
80
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  The 
veteran was diagnosed as having mild to severe sensorineural 
hearing loss bilaterally.  The examiner stated that the 
veteran had shown no decrease in hearing sensitivity or in 
speech discrimination on the examination when compared to the 
evaluation performed in January 2006.  He did note there had 
been some decrease in sensitivity from an audiogram performed 
in 2002, but it was not considered significant and may be 
attributed to test-retest reliability.  

In an April 2007 statement, the veteran said that he had 
trouble communicating with his co-workers as well as 
management at work and that this could be dangerous since he 
worked with high voltage on his job.  He also said he had 
problems understanding conversations even when wearing his 
hearing aids and had difficulty understanding his pastor's 
sermons.  He added that a VA employee at a VA hospital told 
him he should be getting more compensation because he had 
hearing loss in both ears and wore hearing aids.  

In May 2007, the RO received a statement from P.H.L., stating 
that the veteran's hearing had diminished over the last few 
years and that without the veteran's hearing aids he could 
barely hear her.  She also said that with his hearing aids, 
it was only with extreme difficulty that she could carry on a 
conversation with him.

In June 2007, the RO received a letter from the veteran's 
employer, a Park Contract Representative, US Corp of 
Engineers, asking that his letter be considered "as a 
statement of work handicap" for the veteran due to the 
veteran's hearing loss.  He said that he had personally had 
to run after the veteran while he drove away because the 
veteran did not hear his name being called.  He also said 
that it was difficult to hear the veteran on the radio 
because many times he does not hear the radio.  

The veteran testified before a Decision Review Officer at the 
RO in July 2007 that it was difficult to hear the telephone 
ring and to communicate on the telephone.  He said that he 
had been wearing hearing aids for seven years and that they 
helped.  He added that he was last examined for his hearing 
loss about a year earlier and that he could barely hear now.  

The veteran testified at a Board hearing in September 2008 
that his hearing loss had been gradually getting worse since 
his last rating evaluation in 2004.  His wife testified that 
he does not understand conversation on the telephone and had 
trouble communicating in a restaurant.  She said she also 
thought his hearing impairment prevented him from getting a 
job promotion, although the veteran testified that he had 
never been told that he had been denied a position because of 
his hearing loss.  At the hearing the veteran submitted a May 
2008 private audiogram, in graph form, from the University of 
Mississippi Speech and Hearing Center.  This form diagnosed 
the veteran as having a mild sloping to severe sensorineural 
hearing loss on the right and left sides and states that 
results were essentially unchanged from results obtained in 
August 2007.

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, the 
Board notes that the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, similar to the case of Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2008).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2008). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2007).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

In the instant case, VA audiology examination findings in 
January 2006 revealed that the average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz was 64 decibels in the 
right ear and 65 decibels in the left ear.  Speech 
recognition ability was 72 percent in the right ear and 76 
percent in the left ear.  The audiological findings 
correspond to a level V hearing in the right ear and level IV 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2008).  
Under Table VII, a designation of level V hearing in the 
right ear and level IV hearing in the left ear yields a 10 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).

VA audiology examination findings in March 2007 revealed that 
the average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 65 decibels in the right ear and 66 decibels 
in the left ear.  Speech recognition ability was 80 percent 
in the right ear and 76 percent in the left ear.  The 
audiological findings correspond to a level IV hearing in the 
right ear and level IV hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2007).  Under Table VII, a designation of 
level IV hearing in the right ear and level IV hearing in the 
left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the January 2006 or March 2007 
examination findings.  Puretone threshold levels were neither 
55 dB or higher at each of the four frequencies, i.e., at 
1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less 
at 1,000 hertz and 70 dB or more at 2000 Hz.  See 38 C.F.R. 
§ 4.86(a) & (b).

The private audiological records in 2006, 2007 and May 2008 
from Ear, Nose and Throat Consultants of North Mississippi 
and the University of Mississippi Speech and Hearing Center 
have also been considered, but are inadequate for rating 
purposes.  This is because the findings do not conform to the 
regulatory rating requirements for evaluating hearing 
impairment as specified under 38 C.F.R. § 4.85.  See also 
Kelley v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data). 

In regard to the veteran's statements that his hearing loss 
continues to worsen, findings from both the January 2006 and 
March 2007 VA examinations are consistent with the criteria 
for a 10 percent evaluation.  Furthermore, the March 2007 VA 
examiner stated that the veteran had shown no decrease in 
hearing sensitivity or in speech discrimination on evaluation 
when compared to the evaluation in January 2006.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss as was 
attested to by him as well as his spouse and friends.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.  With respect to employment, the veteran 
testified that he is an electrician and has trouble 
communicating with his coworkers.  He went on to testify that 
this could pose a hazard at work since he worked with high 
voltage lines and communicating with someone on the ground 
was sometimes difficult.  However, he also testified that he 
has radios that help.  There is also a statement from the 
veteran's employer noting that the veteran was assigned as 
the lead electrician for maintenance of park facilities and 
that communicating with the veteran was difficult.  He 
recalled a time when he personally had to run after the 
veteran yelling at him as he drove away because the veteran 
was unable to hear him.  While there is no disputing that the 
veteran's hearing loss adversely affects him at work, his 
difficulties are contemplated in his 10 percent evaluation.  
In this regard, it is important to reiterate that percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries in civil occupations.  38 C.F.R. § 4.1.  
The Board does not find that the veteran's hearing impairment 
is so exceptional or unusual as to warrant further 
consideration under the provisions of 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the foregoing reasons, the veteran's claim for an 
evaluation in excess of 10 percent for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


